  Case 1:21-cv-00081-RT Document 1 Filed 02/09/21 Page 1 of 6   PageID #: 1




LOVE & KIRSCHENBAUM
A LIMITED LIABILITY LAW COMPANY

CHAD P. LOVE 1617-0
BARBARA J. KIRSCHENBAUM 5825-0
1164 Bishop Street, Ste. 1105
Honolulu, Hawaii 96813
Tel. No. 546-7575
clove@lkhawaii.com

Attorneys for Defendant
Alamo Rent-A-Car

                IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

REINA I. NAHALE,                      CIVIL NO. CV 21-00081
                                      (Motor Vehicle Tort)
                  Plaintiff,

      vs.                             NOTICE OF REMOVAL OF ACTION
                                      UNDER 28 U.S.C. §§ 1332, 1441 AND
ALAMO RENT-A-CAR; NISSAN              1446; EXHIBITS A - C;
NORTH AMERICA, INC.; DOE              VERIFICATION; CERTIFICATE OF
CORPORATIONS 1-10; DOE                SERVICE
PARTNERSHIPS 1-10; DOE JOINT
VENTURES 1-10; DOE
GOVERNMENTAL ENTITIES
1-10; Inclusive,

                  Defendants.



              NOTICE OF REMOVAL OF ACTION UNDER
                   28 U.S.C. §§ 1332, 1441 AND 1446

TO THE CLERK OF THE ABOVE-ENTITLED COURT:
  Case 1:21-cv-00081-RT Document 1 Filed 02/09/21 Page 2 of 6           PageID #: 2




      PLEASE TAKE NOTICE that Defendant Alamo Rent-A-Car ("Defendant"),

pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, files this Notice of Removal

(“Notice”) of this action from the Circuit Court of the Third Circuit, State of

Hawaii, to the United States District Court for the District of Hawaii. The grounds

for removal are discussed below.

                              A. INTRODUCTION

      On January 14, 2021, Reina I. Nahale ("Plaintiff") commenced this personal

injury action in the Circuit Court of the Third Circuit, State of Hawaii, designated

as Civil No. 3CCV-XX-XXXXXXX. A true and accurate copy of the Complaint is

attached as Exhibit A.

      The first time Defendant was served, or otherwise received, a copy of the

Complaint attached as Ex. A was on January 22, 2021. Accordingly, this Notice of

Removal is timely filed under 28 U.S.C. §§ 1441 and 1446.

      As set forth more fully below, this is a civil action over which this Court has

original jurisdiction under 28 U.S.C. § 1332(a) and involves a matter in

controversy that exceeds the sum or value of $75,000, exclusive of interest and

costs. Therefore, pursuant to 28 U.S.C. § 1441(a), Defendant may remove this

action to this Court.




                                         -2-
     Case 1:21-cv-00081-RT Document 1 Filed 02/09/21 Page 3 of 6            PageID #: 3




        B.     THIS COURT HAS SUBJECT MATTER JURISDICTION

1.      The Amount in Controversy Requirement Exceeds $75,000

        On February 7, 2019, Plaintiff was involved in a single car accident while a

passenger in a Nissan Altima she rented from Defendant. Plaintiff claims that as

she and her husband (who was driving) approached the intersection of

Kamehameha III Highway and Alii Drive on the Big Island, the rental car brakes

failed, resulting in it colliding into a traffic light pole. As a result of the accident,

Plaintiff alleges that she has suffered “serious injuries” and “great pain of body and

mind”. (Complaint, Ex. A, ¶20.)

        This is not Plaintiff’s first lawsuit relating to this accident. On March 18,

2019, Plaintiff filed a separate lawsuit (“First Lawsuit”) against her husband, Jason

Nahale, relating to the same February 7, 2019 accident. The First Lawsuit is

designated as Civil # 19-1-078K, filed in the Third Circuit Court. In the First

Lawsuit Plaintiff filed a Pretrial Statement on November 27, 2019 stating that her

medical bills, as of that date, totaled $34,458.76. (Ex. B at 3.)

        Plaintiff was also deposed in the First Lawsuit on August 13, 2020. During

her deposition, Plaintiff clarified that before the accident she was a full time

employee at Ace Hardware earning $10.50 an hour and working 38 hours a week.

(Ex. C at 40-41.) Plaintiff claims she is no longer employed by Ace because of the

accident. (Ex. B at 3.)



                                           -3-
     Case 1:21-cv-00081-RT Document 1 Filed 02/09/21 Page 4 of 6         PageID #: 4




        Defendant disputes any liability to Plaintiff and her alleged damages.

However, based on her deposition testimony and pretrial statement in the First

Lawsuit, Plaintiff’s wage loss claim is $41,496 ($10.50 x 38 hours a week = $399

x 104 weeks (date of accident to present). This, added to Plaintiff’s specials of

$34,458.76, totals: $75,954. Therefore, even without adding general damages that

Plaintiff is claiming (which is probably at least $50,000 or more), the amount in

controversy requirement for diversity jurisdiction is satisfied.

2.      Complete Diversity of Citizenship Exists

        There is complete diversity of citizenship between Plaintiff and Defendants

in this action.

        According to the Complaint, Plaintiff is a resident of Hawaii.

        Defendant is trade name for a foreign (Delaware) company whose principal

place of business is, upon information and belief, outside of Hawaii.

        Defendant Nissan North American, Inc., is a foreign (California) company

whose principal place of business is, upon information and belief, outside Hawaii.

        The fact that Plaintiff has sued fictitious "Doe Defendants” does not destroy

diversity. 28 U.S.C. § 1441(b) expressly provides that the citizenship of any

defendant sued fictitious names shall be disregarded.

        Based on the foregoing, this case should be removed to the United States

District Court for the District of Hawaii pursuant to 28 U.S.C. §§ 1332 and 1441



                                         -4-
     Case 1:21-cv-00081-RT Document 1 Filed 02/09/21 Page 5 of 6         PageID #: 5




because: (1) Plaintiff is a citizen of the State of Hawaii; (2) Defendants are not

citizens of Hawaii; and (3) the amount in controversy exceeds $75,000, exclusive

of costs and interest.

C.        PROCEDURAL REQUIREMENTS FOR REMOVAL ARE
          SATISFIED

          This Notice of Removal is timely pursuant to 28 U.S.C. § 1446(b).

          Defendant, in good faith, believes that the amount in controversy exceeds

$75,000, exclusive of costs and interest, and complete diversity of citizenship

exists.

          The United States District Court for the District of Hawaii embraces the

county in which the state court action is now pending. Therefore, this action is

properly removed to the United States District Court for the District of Hawaii

pursuant to 28 U.S.C. § 91.

          Pursuant to 28 U.S.C. § 1446(a) Defendant is filing this Notice of Removal

with the Complaint by Plaintiff on January 14, 2021, which is all the process,

pleadings, and orders served upon such defendant or defendants in such action.

          Pursuant to 28 U.S.C. § 1446(d), Defendant is serving written notice of this

removal upon all adverse parties and will file a copy of the notice with the Clerk of

the State court in which this action is currently pending.




                                           -5-
  Case 1:21-cv-00081-RT Document 1 Filed 02/09/21 Page 6 of 6           PageID #: 6




      WHEREFORE, Defendant respectfully removes this action from the Circuit

Court of the Third Circuit, State of Hawaii, to the United States District Court for

the District of Hawaii, pursuant to 28 U.S.C. §§ 1332, 1441, and 1446.

      DATED: Honolulu, Hawaii,           February 9, 2021         .

                                               /s/ Chad P. Love
                                              CHAD P. LOVE
                                              BARBARA J. KIRSCHENBAUM

                                              Attorneys for Defendant
                                              Alamo Rent-A-Car




                                        -6-
